


Exhibit 10.1

 

[g116072ki01i001.jpg]

 

October 27, 2016

(revised)

 

Ms. Michelle Pearlman

 

Dear Michelle:

 

It is with a great deal of pleasure that we write this letter to formalize our
invitation for you to join us as at New York & Company as our EVP, Chief
Marketing and Digital Officer and Corporate Strategy as a member of our
Executive Committee.  We are pleased and excited at the prospect of having you
as our partner.

 

The following points will outline the terms of our offer:

 

Position:

 

EVP, E-Commerce and Chief Marketing Officer

 

 

 

Base Salary:

 

$650,000

 

 

 

Incentive Compensation:

 

You will be eligible to participate in our Incentive Compensation (cash bonus
program) at a target level of 65% of your annual base salary.

 

 

 

 

 

All Incentive Compensation (IC) payouts are based on New York & Company profit
results and can vary from zero (0) to a maximum of double your target level.

 

 

 

 

 

IC is paid three times a year at the end of each bonus period (August for the
Spring season and March for both the Fall season and the fiscal year). The
payouts are weighted 25%/Spring, 25%/Fall and 50%/ Fiscal Year of target earned
each bonus period.

 

 

 

 

 

Your participation in the IC program will begin with the Fall 2016 season. Your
bonus eligibility for 2016 will be prorated based upon your date of hire and the

 

--------------------------------------------------------------------------------


 

 

 

season in which you begin IC participation. For example, if your start date is
in November 2016, you will be eligible for a ½ bonus for Fall 2016 and a ¼ bonus
for Fiscal 2016. Of course, all IC payouts are predicated on the Company
achieving its profit targets.

 

 

 

 

 

In addition, you will be entitled to a full bonus for Spring 2017, Fall 2017 and
Fiscal 2017, of which Spring and Fall 2017 will be guaranteed at $105,625 for
each season.

 

 

 

Stock Grants:

 

You will receive 200,000 SARs in New York & Company common stock, with a grant
price equal to the closing price on your start date. This grant will vest over a
period of four years at 25%, 25%, 25%, and 25% respectively.

 

 

 

 

 

You will also receive 150,000 shares of Restricted Stock in New York & Company
common stock to be granted on your start date. This grant will vest on the third
anniversary of the grant.

 

 

 

Paid Time Off:

 

You will be eligible for 22 PTO days beginning in 2017.

 

 

 

Benefits:

 

The full extent of coverage is explained in the enclosed Benefit Summary. Some
additional highlights as an Executive Committee member are also enclosed.

 

This offer is based on your representation that you are under no legal
impediment to accepting our offer and performing the anticipated services.

 

As a member of the Executive Committee, upon acceptance of our offer, you are
requested to sign the enclosed Employment Agreement, which includes, but is not
limited to, the following:

 

· Six months of severance pay if terminated without cause by the Company prior
to the two year anniversary of your start date or twelve months of severance pay
if terminated without cause by the Company thereafter, subject to performance of
all post employment obligations set forth in the agreement.

 

· A standard non-solicitation agreement to cover a period of 12 months following
separation from the Company.

 

2

--------------------------------------------------------------------------------


 

·  A non-compete agreement to cover a period of six months it terminated without
cause by the Company prior to the two year anniversary of your start date or
twelve months if terminated without cause by the Company thereafter.

 

Michelle, we are excited at the prospect of your joining us at New York &
Company to work with us to build a great future.

 

Please call me at 212-884-2000 with any questions you may have.  We ask that you
sign and return one of the attached copies of this letter and one of the
attached copies of the Employment Agreement.

 

Sincerely,

 

I accept the foregoing offer as of the date above.

 

 

 

 

 

 

/s/ Faeth Bradley

 

 

Faeth Bradley

 

/s/ Michelle Pearlman

Executive Vice President, Human Resources

 

Michelle Pearlman

 

3

--------------------------------------------------------------------------------

 

[g116072ki03i001.jpg]

 

Michelle Pearlman

 

Re:  Letter Agreement of Employment

 

Dear Michelle:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment, and your employment relationship, with Lerner New York, Inc.
(the “Company”).  Your execution of this Agreement will represent your
acceptance of all of the terms set forth below.

 

1.                                                                                     
Nature of Agreement and Relationship.  This Agreement does not represent an
employment contract for any specified term.  Your employment relationship thus
will remain “at will,” meaning that, subject to the terms hereof, either party
to this Agreement may terminate the employment relationship at any time for any
lawful reason.

 

2.                                                                                     
Job Title and Duties.  Your job title will be EVP, E-Commerce and Chief
Marketing Officer.  You will be expected to devote all of your full time efforts
to the performance of the duties and responsibilities normally associated with
this position, including those from time to time that may be assigned to you by
your Supervisor, the President, the Chief Executive Officer or the Board of
Directors of the Company (or the designee of any of the foregoing).

 

3.                                                                                     
Salary.  For the 12 month period ending on the last Saturday of each
January (the last day of the fiscal year), you will receive a base salary at the
rate of Six Hundred Fifty Thousand and 00/100 Dollars ($650,000) per annum
(“Base Salary”), subject to the remaining provisions of this Section.  For the
remainder of the current fiscal year starting on the date of this Agreement,
your Base Salary will be pro rated based on the number of days remaining in such
fiscal year divided by 365.  At the Company’s sole discretion, your Base Salary
may be increased or decreased based on your performance and the performance of
the business.  You will be paid in accordance with the Company’s normal payroll
policies and practices, with all applicable deductions being withheld from your
paychecks.

 

4.                                                                                     
Bonus.  You will be eligible to participate in the Company’s then current bonus
plan, in accordance with its terms and conditions, and to receive performance
based bonuses pursuant to any formula that may be established.  For the
Company’s current fiscal year, your bonus target for the spring bonus (relating
to the Company’s results for the first and second fiscal quarters of each fiscal
year) will be 16.25% of your Base Salary; for the fall bonus (relating to the
Company’s results for the third and fourth fiscal quarters of each fiscal year)
will be 16.25% of your Base Salary; and for the annual bonus (relating to the
Company’s results for the fiscal year) will be 32.5% of your Base Salary.  Any
amount payable in respect of the spring bonus will be

 

--------------------------------------------------------------------------------


 

paid in the calendar month immediately following the end of the applicable
performance period to which that bonus relates.  Any amount payable in respect
of the fall or the annual bonus will be paid within two and one half months
following the end of the applicable performance period to which that bonus
relates.  All bonuses are determined at the Company’s sole discretion, and the
Company has the sole discretion to modify or terminate any bonus plan and that
plan will govern your right, if any, to a bonus payment upon termination of your
employment.

 

5.                                                                                     
SARs, and Other Long Term Incentives.  You will be eligible to receive awards
under SARs, restricted stock or other equity based long term incentive plans
established by the Company (or an Affiliate) that cover executive officers of
the Company.  The term “Affiliate” means any corporation, partnership, limited
liability company or other entity (other than the Company) that controls or is
controlled by the Company, whether directly or indirectly, such as a parent
company or subsidiary.  All equity awards described in this paragraph are
determined at the Company’s sole discretion, and the Company has the sole
discretion to modify or terminate any SARs, restricted stock or other equity
based long term incentive plan and that plan will govern your rights, if any,
relating to any equity award(s) you have received, or may be entitled to
receive, upon termination of your employment.

 

6.                                                                                     
Employee Benefits.  You will be entitled to participate in all employee benefits
plans, practices and programs maintained by the Company and made available to
senior executives generally and as may be in effect from time to time (the
“Benefits Plans”).  Your participation in the Benefits Plans will be on the same
basis and terms as are applicable to senior executives of the Company
generally.  Benefits Plans include, but are not limited to, savings and
retirement plans, deferred compensation, health and prescription drug benefits,
disability benefits, other insurance programs, vacation and other leave,
merchandise discounts and business expense procedures.  Plan documents setting
forth terms of certain of the Benefits Plans are available upon request, which
plan documents control all questions of interpretation concerning applicable
Benefits Plans, including your rights, if any, upon termination of your
employment.  The Benefits Plans are subject to modification or termination by
the Company at any time, at its sole discretion, in accordance with their terms.

 

7.                                                                                     
Severance Pay.  Upon your termination of employment by the Company and all
Affiliates without Cause (as defined below), but subject to your performance of
all post employment obligations set forth in this Agreement, you will be
entitled to receive severance pay for six (6) months if employment is terminated
prior to the two year anniversary of the start date of employment under this
letter and twelve (12) months if terminated thereafter, (“Severance Period”) at
your final Base Salary (“Severance Pay”), beginning the first pay period
following your separation date and ending upon the earlier of:  (i)  your
receipt of the number of weekly payments coinciding with the length of the
Severance Period (such number of payments to be adjusted if any change is made
to the frequency of regularly scheduled payroll dates) or (ii) your first day of
employment with another employer, whichever is earlier.  The Severance Pay shall
be conditioned upon your execution and delivery to the Company of a general
release of claims in favor of the Company in a form reasonably satisfactory to
the Company.  Such release shall be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following your
termination of employment.  If you fail to execute such release as provided
above, you shall forfeit all of your rights to receive the Severance Pay.  If
you obtain employment at an annual salary that is lower than your final Base
Salary, you will continue to receive the differential between the two rates of
pay for the balance of the Severance Period.  If you obtain employment at an
annual salary that is the same or higher than your final Base Salary, no further
payments will be owed.  This Severance Pay, which will be subject to applicable
deductions required by law, will be paid on the Company’s regular payroll dates
as in effect on the date of each such payment for the balance of the “Severance
Period” following your termination date, as outlined above.  For purposes of
this Agreement, “Cause” means the occurrence of any of the following:  (i) your
failure to perform your duties to the Company (other than as a result of death
or a physical or mental incapacity); (ii) your commission of, indictment for,
conviction of, or plea of guilty or nolo contendere to, a felony (regardless of
the nature of the felony) or any other crime involving

 

--------------------------------------------------------------------------------


 

dishonesty, fraud or moral turpitude; (iii) your gross negligence or misconduct
(including, but not limited to, acts of fraud, criminal activity, professional
misconduct, dishonesty, or breach of trust or other fiduciary duty) in
connection with the performance of your duties and responsibilities to the
Company or with regard to the Company or its assets; (iv) your failure to comply
with the rules and policies of the Company governing employee conduct or with
the lawful directives of the Board of Directors of the Company or a more senior
executive of the Company; or (v) your breach of this Agreement or any obligation
under any non disclosure, non solicitation, non competition or other restrictive
covenant, employment or any other agreement with the Company.  Any determination
of Cause will be made in the good faith discretion of the Company.

 

8.                                                                                     
Code Section 409A Compliance.

 

8.1.                            It is the Company’s intent that compensation and
benefits to which you are entitled under this Agreement not be treated as
“nonqualified deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended, and the treasury regulations and other official
guidance promulgated thereunder (“Code Section 409A”), and that any ambiguities
in the construction of this Agreement be interpreted in order to effectuate such
intent.  In the event that the Company determines, in its sole discretion, that
any compensation or benefits to which you are entitled under this Agreement
could be treated as “nonqualified deferred compensation” under Code Section 409A
unless this Agreement is amended or modified, the Company may, in its sole
discretion, amend or modify this Agreement without obtaining any additional
consent from you, so long as such amendment or modification does not materially
affect the net present value of the compensation or benefits to which you
otherwise would be entitled under this Agreement.

 

8.2.                            A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  If you are deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (a) the
expiration of the six (6) month period measured from the date of your
“separation from service,” and (b) the date of your death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

8.3.                            If a general release of claims, as contemplated
under Section 7 hereof, is executed and delivered (and no longer subject to
revocation) in the manner provided in said Section 7, then the following shall
apply:

 

(a)         To the extent that the Severance Pay is not “nonqualified deferred
compensation” for purposes of Code Section 409A, then the Severance Pay shall
commence upon the first scheduled payment date immediately following the date
that the release is executed, delivered and no longer subject to revocation (the
“Release Effective Date”).  The first such cash payment shall

 

--------------------------------------------------------------------------------


 

include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon your termination of employment, and any
payments made thereafter shall continue as provided herein.

 

(b)         To the extent that the Severance Pay is “nonqualified deferred
compensation” for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following your
termination of employment.  The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon your termination of
employment, and any payments made thereafter shall continue as provided herein.

 

8.4.                            For purposes of compliance with Code
Section 409A, (a) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by you, (b) any right to reimbursement or in
kind benefits is not subject to liquidation or exchange for another benefit, and
(c) no such reimbursement, expenses eligible for reimbursement, or in kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
taxable year.

 

8.5.                            For purposes of Code Section 409A, your right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.

 

8.6.                            In no event shall any payment under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.

 

8.7.                            In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on you by
Code Section 409A or damages for failing to comply with Code Section 409A.

 

9.                                                                                     
Confidential Information, Intellectual Property.

 

9.1.                            Confidentiality.  You agree not to disclose,
distribute, publish, communicate or in any way cause to be disclosed,
distributed, published, or communicated in any way or at any time, Confidential
Information (as defined herein), or any part of Confidential Information, to any
person, firm, corporation, association, or any other operation or entity except
on behalf of the Company in performance of your duties and responsibilities for
the Company, and then only in a fashion consistent with protecting the
Confidential Information from unauthorized use or disclosure, except as
otherwise approved by the Company.  You further agree not to use or permit the
reproduction of any Confidential Information except on behalf of the Company in
your capacity as an employee of the Company.  You agree to take all reasonable
care to avoid the unauthorized disclosure or use of any Confidential
Information.  You assume responsibility for and agree to indemnify and hold
harmless the Company from and against any disclosure or use of the Confidential
Information in violation of this Agreement.

 

9.2.                            Confidential Information.  For the purpose of
this Agreement, “Confidential Information” shall mean any written or unwritten
information which relates to or is used in the Company’s business (including,
without limitation, information related

 

--------------------------------------------------------------------------------


 

to the names, addresses, buying habits and other special information regarding
past, present and potential customers, employees and suppliers of the Company;
customer and supplier contracts and transactions or price lists of the Company
and suppliers; all agreements, files, books, logs, charts, records, studies,
reports, processes, schedules and statistical information relating to the
Company; all products, services, programs and processes sold, and all computer
software licensed or developed by the Company; data, plans and specifications
related to present or future development projects of the Company; financial or
marketing data respecting the conduct of the present or future phases of
business of the Company; computer programs, computer  or web based training
programs, systems or software; ideas, inventions, trademarks, business
information, know how, processes, techniques, improvements, designs, redesigns,
creations, discoveries and developments of the Company; and finances and
financial information of the Company) which the Company deems confidential and
proprietary, which is generally not known to others outside the Company, or
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, copyrightable or considered copyrightable,
patentable or considered patentable.  “Confidential Information” shall not
include general industry information or information which is publicly available
or otherwise known to those persons outside the Company working in the area of
the business of the Company or is otherwise in the public domain without breach
of this Agreement or information which you have lawfully acquired without an
obligation to maintain the information in confidence from a source other than
the Company.  “Confidential Information” specifically includes information
received by the Company from others, including the Company’s clients, that the
Company has an obligation to treat as confidential and also includes any
confidential information acquired or obtained by you while in the employment of
any Affiliate.

 

9.3.                            Invention Ownership.  With respect to
information, inventions and discoveries developed, made or conceived by you,
either alone or with others, at any time during your employment by the Company
and whether or not within normal working hours, arising out of such employment
or pertinent to any field of business or research in which, during such
employment, the Company is engaged or (if such is known to or ascertainable by
you) is considering engaging, you agree:

 

(a)         that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the sole property of the
Company;

 

(b)         to disclose promptly to an authorized representative of the Company
all such information, inventions and discoveries and all information in your
possession as to possible applications and uses thereof;

 

(c)          not to file any patent applications relating to any such invention
or discovery except with the prior consent of an authorized representative of
the Company; and

 

(d)         at the request of the Company, and without expense or additional
compensation to you, to execute such documents and perform such other acts as
the Company deems necessary, to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Company, and to

 

--------------------------------------------------------------------------------


 

assign to the Company or its designee such inventions and all patent
applications and patents relating thereto.

 

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

 

9.4.                            Confidentiality of Inventions; Return of
Materials and Confidential Information.  With respect to the information,
inventions and discoveries referred to in Section 9.3, and also with respect to
all other information, whatever its nature and form and whether obtained orally,
by observation, from graphic materials, or otherwise (except such as is
generally available through publication) obtained by you during or as a result
of your employment by the Company and relating to any product, service, process,
or apparatus or to any use of any of them, or to materials, tolerances,
specifications, costs (including manufacturing costs), prices, or to any plans
of the Company, you agree:

 

(a)         to hold all such information, inventions and discoveries in strict
confidence and not to publish or otherwise disclose any portion thereof except
with the prior consent of an authorized representative of the Company;

 

(b)         to take all reasonable precautions to ensure that all such
information, inventions, and discoveries are properly protected from access by
unauthorized persons;

 

(c)          to make no use of any such information, invention, or discovery
except as required or permitted in the performance of your duties and
responsibilities for the Company; and

 

(d)         upon termination of your employment by the Company, or at any time
upon request of the Company, to deliver to the Company all graphic materials and
all substances, models, prototypes and the like containing or relating to
Confidential Information or any such information, invention, or discovery, all
of which graphic materials and other things shall be and remain the sole
property of the Company.  The term “graphic materials” includes letters,
memoranda, reports, notes, notebooks, books of account, drawings, prints,
specifications, formulae, data printouts, microfilms, magnetic tapes and disks
and other documents and recordings, together with all copies thereof.

 

10.                                                                              
Non Solicitation.  Regardless of whether you are eligible to receive Severance
Pay, you agree that, if your employment with the Company ends for any reason,
you will not, for a period of twelve (12) months following such termination of
employment, (i) directly or indirectly, either for yourself or for any other
person, business, company or entity, hire from the Company or any Affiliate, or
attempt to hire, divert or take away from the Company or any Affiliate, any of
the then current officers or employees of the Company or any Affiliate,
(ii) interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company or any Affiliate with any person who at any time was
an employee, customer or supplier of the Company or any Affiliate or otherwise
had a business relationship with the Company or any Affiliate, or (iii) unless
compelled by law to do so, directly or indirectly, knowingly make any statement
or other communication that impugns or attacks the reputation or character of
the Company or any Affiliate, or damages the goodwill of the Company or any
Affiliate, or knowingly take any action, directly or indirectly, that would
interfere with any contractual or customer or supplier relationships of the
Company or any Affiliate.

 

--------------------------------------------------------------------------------

 

11.                                                                              
Non Competition.                                             For a period of six
(6) months if you resign or your employment is terminated by the Company with
Cause prior to the two (2) year anniversary of your start date of employment
under this letter and twelve (12) months if you resign or your employment is
terminated by the Company with Cause thereafter, you may not and will not,
within the United States of America, directly or indirectly, without the prior
written consent of the Company’s Chief Executive Officer or its Board of
Directors (which may be given or withheld in its sole discretion), own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
stockholder, partner or otherwise) any business, partnership, firm, company,
corporation or other entity engaged in the retail business of moderate women’s
fashion apparel, accessories and related products or any other product sold or
intended to be sold by the Company or an Affiliate during your employment with
the Company.  Notwithstanding the foregoing, your beneficial ownership after
your termination of employment with the Company, either individually or as a
member of a group, of not more than two percent (2%) of the voting stock of any
publicly held corporation shall not be a violation of this provision.

 

12.                                                                              
Remedies.  You acknowledge that money will not adequately compensate the Company
for the substantial damages that will arise upon the breach of any provision of
Sections 9, 10 and 11 of this Agreement and that the Company would have no
adequate remedy at law.  For this reason, any claim the Company may make that
you have breached or are threatening to breach Sections 9, 10 or 11 is not
subject to mandatory arbitration under Section 15.  Instead, if you breach or
threaten to breach any provision of Sections 9, 10 or 11, the Company will be
entitled, in addition to other rights and remedies, to specific performance,
injunctive relief and other equitable relief to prevent or restrain any breach
or threatened breach of Sections 9, 10 or 11.  The Company may obtain such
relief from (i) any court of competent jurisdiction, (ii) an arbitrator acting
pursuant to Section 15 hereof, or (iii) a combination of the two (e.g., by
simultaneously seeking arbitration under Section 15 and a temporary injunction
from a court pending the outcome of the arbitration).  It shall be the Company’s
sole and exclusive right to elect which approach to use to vindicate its
rights.  You also agree that in the event of a breach (or any threat of breach)
the Company shall be entitled to obtain an immediate injunction and restraining
order to prevent such breach or threatened breach or continued breach, without
having to prove damages, and to obtain all costs and expenses, including
reasonable attorneys’ fees and costs.  In addition, the existence of any claim
or cause of action by you against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the restrictive covenants of this Agreement.

 

13.                                                                              
Acknowledgment of Reasonableness.  You and the Company specifically agree that
the provisions of the restrictive covenants contained in this Agreement,
including the post employment covenants regarding non solicitation and non
competition, are reasonable and that the Company would not have entered into
this Agreement but for the inclusion of such covenants.  You understand that the
Company’s business is nationwide, and, therefore, a nationwide restrictive
covenant is reasonable.  If a court or arbitrator determines that any provision
of any such restrictive covenant is unreasonable, whether in period of time,
geographical area, or otherwise, you and the Company agree that the covenant
shall be interpreted and enforced to the maximum extent which a court or
arbitrator deems reasonable.  In addition, you and the Company authorize any
such court or arbitrator to reform these restrictions to the minimum extent
necessary.

 

14.                                                                              
Company Property.  Upon your termination of employment for any reason, you will
promptly return to the Company all Company related documents and Company
property within your possession or control.

 

15.                                                                              
Arbitration of Disputes.  Except as set forth in Section 12, any dispute, claim
or difference arising out of or in relation to your employment will be settled
exclusively by binding arbitration administered by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes
before a single arbitrator.  You expressly understand and

 

--------------------------------------------------------------------------------


 

agree that claims subject to arbitration under this section include asserted
violations of the Employee Retirement and Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker’s Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; and any law prohibiting
discrimination, harassment or retaliation in employment, whether based on
federal, state or local law; any claim of breach of contract, tort, promissory
estoppel or detrimental reliance, defamation, intentional infliction of
emotional distress; or the public policy of any state, or any other federal,
state or local law.  The arbitration will be held in New York, New York unless
you and the Company (each a “Party,” and jointly, the “Parties”) mutually agree
otherwise.  To the extent permitted by law, each Party will bear its own costs
and fees of the arbitration, and other fees and expenses of the arbitrator will
be borne equally by the Parties; provided, however, that the arbitrator will be
empowered to require any one or more of the Parties to bear all or any portion
of fees and expenses of the Parties or the fees and expenses of the arbitrator
in the event that the arbitrator determines such Party has acted in bad faith. 
The arbitrator will have the authority to award any remedy or relief that a
court of the State of New York could order or grant.  The decision and award of
the arbitrator will be binding on all Parties.  Either Party to the arbitration
may seek to have the ruling of the arbitrator entered in any court having
jurisdiction thereof.  Each Party agrees that it will not file suit, motion,
petition or otherwise commence any legal action or proceeding for any matter
which is required to be submitted to arbitration as contemplated herein, except
in connection with the enforcement of an award rendered by an arbitrator and
except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator.

 

16.                                                                              
Post Termination Cooperation.  As is required of you during employment, you
agree that during and after employment with the Company you will, without
expense or additional compensation to you, cooperate with the Company or any
Affiliate in the following areas:

 

16.1.                     Cooperation With the Company.  You agree (a) to be
reasonably available to answer questions for the Company’s (or any Affiliate’s)
officers regarding any matter, project, initiative or effort for which you were
responsible while employed by the Company and (b) to cooperate with the Company
(and with any Affiliate) during the course of all third party proceedings
arising out of the Company’s (or any Affiliate’s) business about which you have
knowledge or information.  For purposes of this Agreement, (c) “proceedings”
includes internal investigations, administrative investigations or proceedings
and lawsuits (including pre trial discovery and trial testimony) and
(d) “cooperation” includes (i) your being reasonably available for interviews,
meetings, depositions, hearings or trials without the need for subpoena or
assurances by the Company (or any Affiliate), (ii) providing any and all
documents in your possession that relate to the proceeding, and (iii) providing
assistance in locating any and all relevant notes and documents.

 

16.2.                     Cooperation With Media.  You agree not to communicate
with, or give statements to, any member of the media (including print,
television or radio media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which you have
knowledge or information (other than knowledge or information that is not
Confidential Information as defined in Section 9.3) as a result of employment
with the Company.  You also agree to notify the Chief Executive Officer or his
designee immediately after being contacted by any member of the media with
respect to any matter affected by this section.

 

17.                                                                              
Entire Agreement.  This Agreement constitutes your entire agreement with the
Company relating to the subject mater hereof, and supersedes in its entirety any
and all prior agreements, understandings or arrangements with the Company.

 

--------------------------------------------------------------------------------


 

18.                                                                              
Governing Law.  All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof that would result in the application of
the laws of any other jurisdiction.

 

19.                                                                              
Survival of Provisions.  Sections 8 through 18 will survive the termination of
your employment for any reason and shall not be affected by any
transfer(s) between the Company and its Affiliate(s).

 

20.                                                                              
Understandings and Representations.  You should not sign this Agreement until
you understand its terms and conditions.  Your execution of this Agreement
represents your acknowledgement that you have take all steps you believe
necessary, including consultation with financial and legal advisors of your
choice, to understand this Agreement.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

By:

/s/ Faeth Bradley

 

Dated:

November 11, 2016

 

Faeth Bradley

 

 

 

Executive Vice President,

 

 

 

Human Resources

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle Pearlman

 

Dated:

November 4, 2016

 

Michelle Pearlman

 

 

 

Executive Vice President, E-Commerce and

 

 

 

Chief Marketing Officer

 

 

 

--------------------------------------------------------------------------------
